Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6, 11, and 14 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1-6, 11, and 14  are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented in Office action dated on 2/7/2019.
Regarding to prior art, the closest prior art of record is PG. PUB. No. 20130111519 (Rice)  but the reference fail to teach at least:
receiving by a vehicle telemetry interface, vehicle-related telemetry information from a car telemetry system;
 assessing by a telemetric analysis engine, a stress level of the driver from the information received from the car telemetry system;  receiving by an information fusing apparatus, an image of the driver captured by a hyper spectral camera capable of imaging body features invisible to a human;
 analyzing the image by an image analysis engine, to receive at least one indicator to a clinical parameter of the driver; 
 receiving rules resulting in an automatic filter related to the gathering of PIP data, wherein the rules are based on the clinical parameter of the driver and on the stress level of the driver;
In particular Rice discloses “[0072] The schematic block diagram of FIG. 1 depicts a system for the delivery of advertising multimedia content (referred to oftentimes below as the "System Platform" or merely as "the system") which illustrates how an Exchange Value Engine (EVE) 100,…”, paragraph 72 and Fig. 1.
“…[0017] At least one embodiment of the invention enables the Advertiser to set parameters within the EVE that weigh and assign value to individual data elements within a set of multiple Permissible Data Elements that are part of a Subscriber's Profile Information prospectively engaging in an AVE. Setting these parameters is part of the Advertisers TAP-Tag process. For example, the Subscriber grants permission for the Service provider to use zip code demographic information for matching a Subscriber's Profile Information to an Advertiser's Target Audience Profile Tag….”, paragraph 17.
“…[0018] An additional example would be a member of a ballerina club would be less relevant to the advertiser of a muscle car when compared to a member of the NASCAR Club of America. Other Permissible Data Elements that enable a better more valuable match of a Subscriber's Profile Information to the Advertiser's Target Audience Profile Tag would include but not limited to education (degrees), educational institutions attended, community activity, church affiliations, hobbies, volunteer work and associations, and brand preferences . An additional example could be where an Advertiser assigns a greater value to a Subscriber for an AVE about a one brand of car 
“…FIG. 2 is a schematic block diagram which illustrates how Exchange Values are created and assigned to Advertising Viewing Events, in accordance with an embodiment of the invention”, paragraph 36.
“ [0082] FIG. 2 is a schematic block diagram that shows how Exchange Values 120 are created and assigned to Advertising Viewing Events (AVEs), in accordance with an embodiment of the invention. AVE labels 118 are created by the EVE 100 and are unique to each Subscriber 102 for every ad that is in inventory at any moment in time. The EVE 100 matches Subscriber Profiles 114 with Advertiser Target Audience Profiles (TAPs) 124, rates the degree of match, and then assigns an Exchange Value 120 to the Advertisement Viewing Event (AVE) that is based on the Price 125 or Bid specified by the Advertiser 106 discounted by the degree of match. Subscriber Profiles 114 consist of data provided by a Subscriber 102. Such data consists of, but is not limited to, interests and permissions granted to the Service Provider 104 to import third-party demographic information 108 including but not limited to credit scores, the collection of behavioral data from browsers or other activity on the Subscriber's consumer devices 122…”, paragraph 82.
“[0083] Response recognition provides the Subscriber 102 a convenient means to provide anonymous feedback to the Advertiser in exchange for receiving higher Exchange Values for and AVE. Such quantification by the Service Provider 104 may be reported to an Advertiser 106 in the aggregate with other AVEs and characterized by profile attributes and not linked back to a specific Subscriber 102 who's Personally 

Further, Applicant's arguments filed on 2/16/2021 (in particular pages 8-9) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-6, 11, and 14 are allowable over the prior art of record.

Moreover, the missing claimed elements from Rice are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
“Profile-based digital identity management - a better way to combat fraud”. IEEE. 2010.  This article discusses accurate client profile that provides a unique identity and a true description of its associated business activities. Identity management at enterprise level The proposed conceptual framework in this article (see Fig. 1 ) is based on
empirical works , digital identity and combining the recommendations of TOGAF and the
Australian Government Architecture. The diagram depicts the high-level profile-based identity management framework that consists of six components:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/10/2021